                                                                         11/26/2019




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION



JENNIFER ANN HAMMONS,                        )
                                             ) Cause No.: 6:19-CV-00049-JTJ
      Plaintiff,                             )
                                             )
      v.                                     )        ORDER
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
             Defendant.                      )
                                             )



      Upon Plaintiff’s motion to amend or modify the briefing schedule in this

case, which motion is not opposed by the Defendant; and for good cause, the

motion is GRANTED, and the briefing schedule is amended, as follows:

    Plaintiff will file her brief on Defendant by February 10, 2020;

    Defendant’s motion and brief will be filed on Plaintiff on March 11, 2020;

    Plaintiff’s reply, if any, is due March 25, 2020.
DATED this 26th day of November, 2019.
